oOo SF ~

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
ad

 

. Case. 2:16-cv-01160-JLR Document 181 Filed 05/31/19 Page 1 of5

THE HONORABLE JAMES L. ROBART

U.S. DISTRICT. COURT
WESTERN DISTRICT OF WASHINGTON

PAULA WETZEL and JOEL WETZEL,
individually and on behalf of other similarly ay
situated persons, NO. 2:16-cv-01160-JLR
Plaintit® STIPULATED MOTION AND
ass, {PROPOSED} ORDER EXTENDING
DEADLINE TO SUBMIT UPDATED
VS: JOINT STATUS REPORT
CERTAINTEED CORPORATION,
Defendant.

 

 

Plaintiffs Paula and Joel Wetzel and Defendant CertainTeed Corporation, by and
through their counsel, jointly request that the Court extend the deadline for the parties to submit
their updated joint status report by two weeks, The parties assert the following: |

1. On May 16, 2019, Plaintiffs filed a motion requesting a status conference to
discuss a new case management schedule and set new deadlines. See ECF 173.

2, On May 17, 2019, the Court entered an order requiring the parties to update the
join status report they filed on April 17, 2017, and to file their updated joint status report no
later than 14 days from the date of the order..See ECF 180.

3. None of the attorneys for Plaintiffs or Defendant received any notification
through ECF or otherwise that the May 17th order had been entered.

STIPULATED MOTION AND [PROPOSED] ORDER TeRRELL MARSHALL LAW GROUP PLLC

EXTENDING DEADLINE TO SUBMIT UPDATED JOINT 936 North 4th Street, Suite 300

- Seattle, Washington 98105-8868
STATU S REPORT - | TEL. 206.816.6603 « FAX 206.319.5450

‘| CASE NO. 2:16-cVv-01160-JLR www.terrallmarshall.com

 

Sut

 
11
12
13
14
15
16
17
18
19
20
24
22

23

24
25
26
27

Case 2:16-cv-01160-JLR Document 181 Filed 05/31/19 Page 2 of 5

4, Today, defense counsel reviewed the docket and happened upon the May 17th
order. Defense counsel immediately notified Plaintiffs’ counsel, who confirmed they had not
been aware of the order either.

5, The May 17th order requires the parties to submit the updated joint status report:
today.

6. Because the parties have not had time to confer regarding a new case
management schechile, nor time to prepare an updated joint status report, they request that the

Court extend today’s deadline by two weeks, to June 14, 2019.

STIPULATED TO, DATED, AND RESPECTFULLY SUBMITTED this 31st day of
May, 2019.

 

TERRELL MARSHALL LAW
GROUP PLLC

SELMAN BREITMAN LLP

By: /s/Adrienne D. McEntee. WSBA #34061 By: _/s/ Eileen ]. McKillop, WSBA #21602

Beth E. Terrell, WSBA #26759
Email: bterrell@terrellmarshall.com
Adrienne D. McEntee, WSBA #34061
Email: amcentee@terrellmarshall.com
Eric R. Nusser, WSBA #51513
Email: eric@terrellmarshall.com
Benjamin M. Drachler, WSBA #51021
Email: bdrachler@terrellmarshall.com
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869
Telephone: (206) 816-6603

Facsimile: (206) 319-5450

STIPULATED MOTION AND [PROPOSED] ORDER
EXTENDING DEADLINE TO SUBMIT UPDATED JOINT
STATUS REPORT - 2

CASE NO. 2;16-CV-01160-JLR

Eileen I, McKillop, WSBA #21602
Email: emckillop@selmanlaw.com
One Union Square .

600 University Street, Suite 1800
Seattle, Washington 98101
Telephone: (206) 447-6461
Facsimile: (206) 588-4185

Elaine Fresch, Admitted Pro Hac Vice
Email: etresch@selmanlaw.com
SELMAN BREITMAN LLP

11766 Wilshire Bivd., 6th Floor

Los Angeles, California 90025
Telephone: (310) 689-7016
Faesimile: (310) 473-2525

‘TERRELL MARSHALL Law Grour PLLC
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869
TEL. 206.816.6603 « FAX 206.319.5450.
wen, terrellmarshall.com

 

 
10
1h
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:16-cv-01160-JLR Document 181 Filed 05/31/19 Page 3 of 5

Catherine J. Fleming, WSBA #40664 Angelica A. Zabanal
Email: cf@cfleminglaw.com Email: azabanal@selmanlaw.com
FLEMING LAW, PLLC SELMAN BREITMAN LLP
936 North 34th Street, Suite 300A 33 New Montgomery, Sixth Floor
Seattle, Washington 98103 San Francisco, California 94105
Telephone: (206) 453-2558 Telephone: (415) 979-0400
Facsimile: (415) 979-2009
Attorneys for Plaintiffs
Attorneys for Defendant Certainteed
Corporation
FPROPGSED} ORDER

The parties’ deadline for filing an updated joint status report is extended to no later than

June 14, 2019. IT I$ SO ORDERED,
ao
Dated this  _dayof___ June _, 2019.

C \ ep ex

UNITED STATES DISTRICT JUDGE

 

STIPULATED MOTION AND [PROPOSED] ORDER TERRELL MARSIIALL LAW Group PLLC
EXTENDING DEADLINE TO SUBMIT UPDATED JOINT 936 North 4th Street, Suite 300
STATUS REPORT -3 Seattle, Washington 88103-8869

TEL, 206,818,6803 « FAX 206.319.5450
CASE No. 2:16-CV-01160-JLR www.terrelimarshall.com

 

 
Case 2:16-cv-01160-JLR Document 181 Filed 05/31/19 Page 4 of 5

CERTIFICATE OF SERVICE
I, Adrienne D. McEntee, hereby certify that on May 31, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the following:

SO SO MSN

10
ll
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Eileen I. McKillop, WSBA #21602
Email: emckillop@selmanlaw.com
SELMAN BREITMAN LLP

One Union Square

600 University Street, Suite 1800
Seattle, Washington 98101
Telephone; (206) 447-6461
Facsimile: (206) 588-4185

Elaine Fresch, Admitted Pro Hac Vice
Email: efresch@selmanlaw.com
SELMAN BREITMAN LLP

- 11766 Wilshire Blvd, 6th Floor
Los Angeles, California 90025
Telephone: (310) 689-7016
Facsimile: (310) 473-2525

Angelica A. Zabanal

Email: azabanal@selmanlaw.com
SELMAN BREITMAN LLP

33 New Montgomery, Sixth Floor
San Francisco, California 94105
Telephone: (415) 979-0400
Facsimile: (415) 979-2009

_ Attorneys for Defendant Certainieed Corporation

 

STIPULATED MOTION AND [PROPOSED] ORDER remus, Mansiaut Law Geoue PLLC
EXTENDING DEADLINE TO SUBMIT UPDATED JOINT Fn Mant gan shot Sale 900
STATUS REPORT - 4 TEL, 200166008 FAX 208,370,545

CASE No, 2:16-cv-01 160-JLR. www.terrellmarshall.com

 

 
A & Ww

co Ob 2S SNH

11
12
13
14
15
16
17
18
19
20
21
22

23
24
25
26
27

 

Case 2:16-cv-01160-JLR Document 181 Filed 05/31/19 Page 5o0f5

DATED this 31st day of May, 2019.

TERRELL MARSHALL LAW GROUP PLLC

By: __/s/ Adrienne D. McEntee, WSBA #34061
Adrienne D, McEntee, WSBA #34061
Email: amcentee@terrellmarshall.com
936 North 34th Street, Suite 300
Seattle, Washington 98103
Telephone: (206) 816-6603
Facsimile: (206) 319-5450

Attorneys for Plaintiffs

STIPULATED MOTION AND [PROPOSED] ORDER TpRRELL MARSHALL LAW Grove PLLC
EXTENDING DEADLINE TO SUBMIT UPDATED JOINT "936 North 34th Street, Sulte 300
STATUS REPORT - 5 Seallle, Washington 98103-8869

TEL. 206.816.6603 » FAX 206.319.5450
CASE No, 2:16-cV-01160-JLR. vaww, tertellmarshall.com

 

 
